Citation Nr: 1029149	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-06 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an effective date prior to September 20, 2004 for 
the grant of service connection for a severe left ankle sprain 
with degenerative joint disease, hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to September 
1973.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland Oregon in August 
2005 granting service connection for a left ankle disability and 
in December 2007 granting service connection for hearing loss and 
tinnitus and assigning an effective date of September 20, 2004 
for each disability.  

In April 2010, the Veteran testified in a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

1.	The Veteran's original claims folder was lost.  

2.	There is no affirmative evidence of record contradicting the 
Veteran's assertion that he filed a claim for service connection 
on May 21, 1996.  

3.	 Veteran filed another claim for service connection for severe 
left ankle sprain with degenerative joint disease, hearing loss 
and tinnitus on September 20, 2004.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for an 
effective date of May 21, 1996, for the grant of service 
connection for severe left ankle sprain with degenerative joint 
disease, hearing loss and tinnitus have been met.  38 U.S.C.A. 
§§ 5108, 5110, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1(p), 3.102, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

The Veteran argues that an earlier effective date is warranted 
for severe left ankle sprain with degenerative joint disease, 
hearing loss and tinnitus.  He asserts that he initially filed a 
claim for VA compensation on May 21, 1996 and that the effective 
date should relate back to that application.  

In this case, the Veteran filed a VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, on September 20, 
2004.  This claim was the basis for the grant of service 
connection and the assignment of the effective date for the left 
ankle disability, hearing loss and tinnitus.  After the effective 
date was assigned, the Veteran asserted that he initially filed a 
claim for service connection on May 21, 1996.  

The Board has reviewed all the documentation associated with the 
claims file.  A printout from the VA Beneficiary Identification 
and Records Locator Subsystem (BIRLS) indicated that the 
Veteran's file was located in Portland in January 1986.  Another 
printout from the COVERS system indicated that the file was 
received in Austin on May 21, 1996.  There is also an email 
associated with the claims file dated in October 2004 showing 
that there was an old Freedom of Information Act (FOIA) request 
filed by the Veteran and that the file had been lost.  

Generally, the effective date of an award of benefits is either 
(1) the date of receipt of the claim or (2) the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400 (2009).  Applicable laws and regulations further set out 
that the effective date of an award of direct service connection 
may be established at the day after separation from service or 
date entitlement arose, if the claim is received within one year 
of separation from service, otherwise the general rule applies.  
38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2009). In this case, a claim was not received within one year of 
separation from service; therefore, the general rule applies.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r)(2009).  The Board notes that regulations allow for the 
filing of informal claims.  38 C.F.R. § 3.155 (2009).  This 
requires either a communication or action that indicates the 
intent to apply for VA benefits.  VA must look to all 
communications from a claimant that may be interpreted as a 
formal or informal claim for benefits and is required to identify 
and act on informal claims for benefits.  Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  But an informal claim, just like a 
formal claim, must also be in writing.  Rodriguez v West, 189 
F.3d 1351, 1353 (Fed. Cir. 1999).  

Here, the Board has considered the Veteran's assertion that he 
filed a claim for service connection in May 1996.  The Board 
notes that the original claims file was lost.  The Board also 
notes that the printouts from the VA computer systems refer to a 
file dated May 21, 1996.  Further, there is nothing in the claims 
file that refutes the Veteran's claims that he filed a claim for 
service connection on May 21, 1996.  

The Board notes that there is a presumption of regularity in the 
law to the effect that "[t]he presumption of regularity supports 
the official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have properly 
discharged their official duties."  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (the presumption of 
regularity applies to procedures at the RO level).  That the 
original claims file was lost while in  government custody has 
not been challenged.  As such, the presumption of regularity is 
rebutted by clear evidence and does not apply to this case.    

Here, the Veteran asserted he filed a claim in May 1996, while 
the RO asserts that he did not file a service connection claim 
until September 2004.  (It is noteworthy that on the September 
2004 VA Form 21-526, the Veteran declared "unknown' on the line 
providing for an affirmative response to the question whether he 
had ever filed a claim "with VA."  Although this response is 
not totally unambiguous, it certainly does not preclude the 
conclusion that he then believed he had in fact filed an earlier 
claim with the VA.  Given that the file was originally lost 
through no fault of the Veteran and there is no evidence 
contradicting the Veteran's assertion, the Board affords the 
Veteran the benefit of the doubt and grants an earlier effective 
date for service connection for severe left ankle sprain with 
degenerative joint disease, hearing loss and tinnitus.  See 38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  


ORDER

An effective date of May 21, 1996, for service connection for 
severe left ankle sprain with degenerative joint disease, hearing 
loss, and tinnitus is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


